Citation Nr: 0501924	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  97-02 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for perforation of the 
left eardrum with hearing loss.

2.  Entitlement to a compensable rating for perforation of 
the right eardrum.  

3.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	David L. Bourgoin, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter originally came to the Board of Veterans' Appeals 
(Board) from March 1996 and April 1998 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii.  

In a March 1996 rating decision, the RO denied service 
connection for PTSD.  In an April 1998 rating decision, the 
RO denied service connection for a right knee disorder and 
perforation of the left eardrum with hearing loss.  

The veteran duly appealed the RO's determinations to the 
Board.  In a July 1999 decision, the Board denied service 
connection for a right knee disorder, perforation of the left 
eardrum with hearing loss, and PTSD.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an April 2001 order, noting 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), the Court vacated the Board's decision and remanded 
the matter for readjudication.  

In a June 2002 decision, the Board denied service connection 
for a right knee disorder.  The issues of service connection 
for PTSD and perforation of the left eardrum with hearing 
loss were remanded to the RO for additional evidentiary 
development and due process considerations.  The Board again 
remanded the matter in January 2004 for due process 
considerations.

While the matter was in remand status, in an August 2004 
rating decision, the RO granted service connection for PTSD 
and assigned an initial 30 percent rating.  In addition, the 
RO denied a compensable rating for a right perforated 
eardrum.  

The Board finds that the grant of service connection for PTSD 
constitutes a full award of the benefit sought on appeal with 
respect to that issue.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  In a December 2004 letter, however, the 
veteran's attorney submitted a notice of disagreement with 
the RO's decision to assign an initial 30 percent rating for 
PTSD, as well as the decision to deny a compensable rating 
for a right perforated eardrum.  As the RO has not yet had 
the opportunity to issue a statement of the case addressing 
these matters, a remand to the RO for this action is now 
necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
These matters will be remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Also in the December 2004 letter, the veteran's attorney 
argued that the "[v]eteran's right knee condition 5299-5257 
is service connected and severe."  As set forth above, the 
claim of service connection for a right knee disability was 
previously denied by the Board in a June 2002 decision.  It 
appears that the veteran's attorney may have overlooked the 
Board's final June 2002 decision denying service connection 
for a right knee disorder.  To avoid any possibility of 
prejudice to the veteran, however, the Board will interpret 
the attorney's December 2004 letter as a request to reopen 
the claim of service connection for a right knee disability.  
This matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A perforated left eardrum was not was not shown in 
service and the post-service medical evidence contains no 
evidence that the veteran currently has a perforated left 
eardrum.  

2.  A left ear hearing loss disability was not shown in 
service or for many years thereafter and the most probative 
evidence of record indicates that the veteran's current left 
ear hearing loss is not causally related to his active 
service or any incident therein.


CONCLUSION OF LAW

A perforated left eardrum with hearing loss was not incurred 
in active service, nor may such disability be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5107 (West 2002); 38 C.F.R. 3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a February 2004 letter, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran that VA would assist him in 
obtaining any additional information that he felt would 
support his claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

Here, it is noted that the original rating decision on appeal 
which denied the veteran's claim was dated in April 1998, 
prior to the enactment of the VCAA.  Obviously, therefore, 
the veteran did not receive a VCAA notice prior to the 
initial rating decision denying his claim.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  The VCAA notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  It is also noted that after 
providing the veteran the February 2004 VCAA notice and 
affording him the opportunity to respond, the RO reconsidered 
the veteran's claim as evidenced by the September 2004 
supplemental statement of the case.  Moreover, the veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  Moreover, 
the veteran has been afforded a VA medical examination in 
connection with this claim.  The examination report provides 
the necessary medical opinion.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

I.  Factual Background

The veteran's service medical records show that at the time 
of his May 1965 military enlistment medical examination, 
audiometric testing showed that left ear pure tone thresholds 
were 0, 10, 0, and 0 decibels at 500, 1,000, 2,000, and 4,000 
hertz, respectively.  No pertinent abnormalities were noted 
on clinical evaluation.  

In-service medical records show that in July 1966, the 
veteran was burned when a smoke grenade exploded prematurely 
while he was practicing for a sky diving demonstration.  No 
complaints or findings pertaining to the ears were noted.  

In September 1967, the veteran sought treatment for pain in 
his right ear.  It was noted that he had fallen while water 
skiing.  Physical examination revealed that the right eardrum 
was perforated.  No complaints or abnormalities pertaining to 
the left ear were noted.  

At his October 1967 military separation medical examination, 
the veteran reported a history of hearing loss.  It was noted 
that he had had a perforated eardrum the previous year; 
however, the veteran's ears were currently normal.  
Audiometric testing showed that left ear pure tone thresholds 
were -10, -5, 0, and 0 decibels at 500, 1,000, 2,000, and 
4,000 hertz, respectively.  

The veteran's service personnel records show that his 
military occupational specialty was personnel accounting 
specialist.  He served in Vietnam from December 1966 to 
October 1967 and received no awards or decorations indicative 
of combat service.  While stationed in Vietnam, the veteran's 
principal duty was control analyst.  A report from the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) indicates that the base where the veteran was 
stationed in Vietnam received an enemy attack in January 
1967.  

In August 1995, the veteran submitted an application for VA 
compensation benefits, seeking service connection for PTSD.  
His application is silent for any mention of hearing loss or 
a perforated left eardrum.  

In connection with his claim, the RO obtained VA clinical 
records showing that in October 1996, the veteran sought 
treatment for several complaints.  Examination revealed a 
scar on the left tympanic membrane.  The veteran reported 
that he had sustained a perforation of the eardrum in 
Vietnam.  The diagnoses included status post perforation of 
the left eardrum.

In March 1997, the veteran submitted an additional claim for 
VA compensation benefits, including service connection for a 
perforated eardrum.  

In connection with his claim, the veteran was afforded a VA 
medical examination in July 1997.  Audiometric testing showed 
that left ear pure tone thresholds were 5, 15, 40, and 35, 
decibels at 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively.  Speech audiometry revealed speech recognition 
ability of 90 percent in the left ear.

At a fee basis ear, nose, and throat examination in March 
1998, the veteran complained of some ringing in the left ear.  
He stated that he was having difficulty using a telephone and 
preferred to use the left ear.  He reported that he had been 
exposed to firearm noise in service, especially while in an 
M60 tank.  The veteran further reported that on one occasion 
during service, he experienced severe pain and believed that 
caused a rupture in his eardrum.  Clinical examination 
revealed no evidence of perforation of either ear.  Review of 
a hearing test conducted in July 1997 revealed a high 
frequency depression of the left ear involving the 3000 
frequencies and above.  The impression from the examination 
was that the veteran had high frequency depression beginning 
at 3000 frequencies in the left ear associated with tinnitus.  
The examiner noted that the cause of the hearing loss was 
consistent with acoustic trauma to the left ear.  

The veteran again underwent VA medical examination in May 
2004.  He reported that his main complaints were right ear 
hearing loss and a perforation of the eardrum from Vietnam.  
He also reported that he had had constant, bilateral tinnitus 
for the past 5 to 10 years.  He claimed that he was around 
gunfire and explosions in Vietnam without any ear protection.  
After leaving the military, the veteran indicated that he 
worked as a delivery van driver, an insurance salesman, a 
frozen food warehouse dispatcher, and in the air freight 
business.  He denied noise exposure from these occupations.  
He indicated that he then held additional jobs, including 
building pools and house slabbing with lumber.  He claimed 
that he wore hearing protection with these jobs.  He denied 
recreational noise exposure.  

Audiometric testing showed that left ear pure tone thresholds 
were 15, 15, 10, 15, 40 and 40 decibels at 250, 500, 1,000, 
2,000, 3,000, and 4,000 hertz, respectively.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the left ear.  Tympanometry suggested normal middle ear 
function and showed that the veteran had no tympanic membrane 
perforations of either ear.  The diagnoses included moderate 
sensorineural hearing loss in the left ear with excellent 
speech recognition.  The examiner indicated that he had 
reviewed the veteran's claims folder, including the service 
medical records.  He noted that the veteran had reported both 
military as well as occupational noise exposure.  He 
indicated that assuming the veteran's accounts were valid, 
because the veteran's hearing was normal at the time of his 
separation from service, it was more likely than not that the 
veteran's hearing loss was due to occupational noise exposure 
and the aging process, rather than military noise exposure.  
The examiner further noted that there was no evidence that 
the veteran currently had any perforated tympanic membranes.  

In a June 2004 addendum, the VA examiner reiterated his 
opinion that the veteran's current hearing loss was due to 
post-service occupational noise exposure and the aging 
process.  He again noted that the veteran's hearing had been 
normal at the time of his separation from service.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including an organic 
disease of the nervous system such as sensorineural hearing 
loss, becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2004).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385 (2004), which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

III.  Analysis

In this case, the veteran claims that service connection for 
a perforated left eardrum with hearing loss is warranted.  He 
argues that he sustained a perforation of the left eardrum in 
service and was also exposed to acoustic trauma in service.  
He argues that he currently has left ear hearing loss as a 
result of exposure to acoustic trauma in service.

As set forth above, however, the service medical records 
contain no indication that the veteran sustained a 
perforation of the left eardrum in service.  Moreover, the 
post-service medical records contain no probative evidence 
that the veteran currently has a perforation of the left 
eardrum.  Although a scar of the left eardrum was noted in 
October 1996, no perforation was observed.  Moreover, the 
veteran was afforded two VA medical examinations, both of 
which found no indication of a current left tympanic membrane 
perforation.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110; see 
also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  As there is no competent 
medical evidence of a current left ear perforated eardrum, 
the claim must be denied.

As noted, the record does contain an October 1996 clinical 
record noting a scar of the left tympanic membrane.  At that 
time, the veteran attributed the scar to a perforation of the 
left eardrum in Vietnam.  Even assuming for the sake of 
argument that the tympanic membrane scar represents a current 
disability, the Board notes that the probative evidence 
contains no evidence that such disability is causally related 
the veteran's active service or any incident therein.  Again, 
the veteran's service medical records show that he perforated 
his right eardrum during active duty, not his left eardrum.  
There is no indication in the contemporaneous evidence of 
record of the existence of a perforation of the left eardrum 
during active duty.

Although the Board has considered the veteran's recent 
assertions to the effect that he sustained a perforation of 
the left eardrum in service, the Board finds that the 
contemporaneous records are entitled to more probative weight 
than the recollections of the veteran of events which 
occurred decades previously.  The negative clinical and 
documentary evidence in service is clearly more probative 
than the remote assertions of the veteran made in the context 
of a claim for benefits.  The fact that the contemporaneous 
records do not provide subjective or objective evidence that 
supports the recent contention that the veteran experienced a 
perforation of the left eardrum in service is persuasive 
evidence against the claim.  

Although the October 1996 clinical record notes that the 
veteran attributed his scar on the left tympanic membrane to 
a perforation of the eardrum in Vietnam, the Court has made 
clear that a bare transcription of a lay history is not 
transformed into probative medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995); see also Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (holding that medical 
opinions based on a history furnished by the veteran and 
unsupported by the clinical evidence are of low or limited 
probative value).  

With respect to the veteran's left ear hearing loss, the 
Board notes that his service medical records are entirely 
negative for notations of left ear hearing loss disability.  
Indeed, at the time of his October 1967 military separation 
medical examination, audiometric testing showed that left ear 
pure tone thresholds were within normal limits.  Moreover, 
the post-service medical evidence of record is negative for 
findings of a left ear hearing loss disability for many years 
after service separation.  

Nonetheless, the veteran contends that he developed bilateral 
hearing loss in service as a result of acoustic trauma, 
including during combat.  Even assuming for the sake of 
argument that the veteran sustained acoustic trauma during 
service, including during combat, the Court has held that the 
provisions of 38 U.S.C.A. 1154(b) only provide an evidentiary 
presumption concerning events in service; they do not provide 
a substitute for evidence of a causal nexus between a combat 
service injury or disease and a current disability, or the 
continuation of symptoms subsequent to service.  See Wade v. 
West, 11 Vet. App. 302, 305 (1999).

In this case, audiometric examination at the time of the 
veteran's service separation was normal and the record 
conspicuously lacks contemporaneous notations of left ear 
complaints or a medical findings of left ear hearing loss for 
many years after service.  Based on this evidence, the Board 
finds that even if the veteran sustained acoustic trauma 
during service, in combat or otherwise, the medical evidence 
of record contains no indication that a left ear hearing loss 
disability was present for many years thereafter.  In fact, 
the record contains no objective finding of a hearing loss 
disability until 1997, approximately 30 years after the 
veteran's separation from service.

The Board also notes that the most probative evidence record 
shows that the veteran's current left ear hearing loss is not 
causally related to his active service or any incident 
therein, including exposure to acoustic trauma.  A VA 
examiner concluded in May and June 2004 that it was not 
likely that the veteran's current left ear hearing loss was 
related to his reported in-service noise exposure.  Rather, 
he indicated that it was due to post-service occupational 
exposure and the aging process.  The examiner provided a 
rationale for this unqualified decision, noting that the 
veteran's hearing acuity had been normal at the time of his 
separation from service.  The Board assigns great weight and 
probative value to this opinion, as it was based on an 
examination of the veteran, as well as a full review of the 
claims folder, including the veteran's service medical 
records.  The examiner also provided a complete rationale for 
his opinion.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

Based on the foregoing, the Board finds that this medical 
opinion outweighs the other medical evidence of record, 
including the March 1998 audiological examination report 
which merely noted left ear hearing loss consistent with 
acoustic trauma to the left ear.  Again, there is no 
indication that this opinion was based on a review of the 
service medical records and the examiner provided no 
rationale.  Finally, the opinion is vague, in that it 
indicates that the veteran's hearing loss is consistent with 
acoustic trauma in general.  The opinion does not attribute 
the veteran's disability to acoustic trauma in service 
specifically.  

In addition, the Board has considered the veteran's lay 
assertions that his current left ear hearing loss is related 
to his military service; however, the Board must assign his 
assertions little probative weight as there is no indication 
of record to indicate that the veteran has any specialized 
education, training, or experience on which to base his 
medical conclusions.  Cf. Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a perforation of the left eardrum with hearing 
loss.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for perforation of the left 
eardrum with hearing loss is denied.



REMAND

As set forth above, in an August 2004 rating decision, the RO 
granted service connection for PTSD, and assigned an initial 
30 percent rating.  In addition, the RO denied a compensable 
rating for a right perforated eardrum.  In a December 2004 
letter, the veteran's attorney submitted a notice of 
disagreement with this determination.  As the RO has not yet 
had the opportunity to issue a statement of the case 
addressing these matters, a remand to the RO for this action 
is now necessary.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

To ensure full compliance with due process requirements, the 
case is remanded for the following:

The RO should issue a statement of the 
case to the veteran and his attorney 
addressing the issues of entitlement to a 
compensable rating for perforation of the 
right eardrum and entitlement to an 
initial rating in excess of 30 percent 
for PTSD.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2004).

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


